Josephine Linker Hart, Judge, dissenting. This is one of those rare cases where not a single fact is at issue and every step we are required to take is guided by black-letter law. The sole issue in this case is whether the controlling authority is the version of Arkansas Code Annotated section 9-9-220 (Repl. 2002), that was on the books at the time that an adoption petition was filed, answered, tried, and granted. The well-settled rules of statutory interpretation compel me to believe that it was. Arkansas Code Annotated section 9-9-220 provides in pertinent part: (c) In addition to any other proceeding provided by law, the relationship of parent and child may be terminated by a court order issued under this subchapter on any ground provided by other law for termination of the relationship, or on the following grounds: (1) Abandonment; (A) A child support order shall provide notice to the noncustodial parent that failure to pay child support or to visit the child for at least one (1) year shall provide the custodial parent with the right to initiate proceedings to terminate the parental rights of the non-custodial parent. (B) If the notification clause required by subdivision (c)(1)(A) is not in the child support order, the custodial parent, prior to termination of parental rights, shall notify the non-custodial parent that he or she intends to petition the court to terminate parental rights. (C)(1) The non-custodial parent shall have three (3) months from the filing of the petition to pay a substantial amount of past due payments owed and to establish a relationship with his or her child or children. (2) Once the requirements under subdivision (c)(1) (C)(1) are met, the custodial parent shall not be permitted to proceed with the adoption nor the termination of parental rights of the non-custodial parent. (3) The court may terminate parental rights of the noncustodial parent upon a showing that: (I) Child support payments have not been made for one (1) year or the non-custodial parent has not visited the child in the preceding year and the non-custodial parent has not fulfilled the requirements of subdivision (c)(1) (C)(1); and (ii) It would be in the best interest of the child to terminate the parental relationship. It is undisputed that the child-support order contained within the natural parents’ May 3, 2001, divorce decree did not contain the notification clause mandated in the same subparagraph. This fact is not remarkable because the version of Arkansas Code Annotated section 9-9-220 (Repl. 1999) that was in effect at the time did not require it. The appellant William Stroud argued below, and again on appeal, that because his child support order did not have the notification clause, he was entitled to the protections of section 9-9-220(c)(l)(A)-(C). I agree. I can subscribe to no other conclusion because this argument rests soundly upon the rules of construction that we are bound to follow. It is so well settled as to be axiomatic that adoption proceedings are in derogation of the natural rights of parents, and statutes permitting such are to be construed in a light favoring continuation of the rights of natural parents. See, e.g., Anderson v. Douglas, 310 Ark. 633, 839 S.W.2d 196 (1992); Swaffar v. Swaffar, 309 Ark. 73, 827 S.W.2d 140 (1992); In re Adoption of Parsons, 302 Ark. 407, 791 S.W.2d 681 (1990); Bush v. Dietz, 284 Ark. 191, 680 S.W.2d 704 (1984); Harper v. Caskin, 265 Ark. 558, 580 S.W.2d 176 (1979); Poe v. Case, 263 Ark. 488, 490, 565 S.W.2d 612, 613 (1978); Woodson v. Gee, 221 Ark. 517, 254 S.W.2d 326 (1953); Norris v. Dunn, 184 Ark. 511, 43 S.W.2d 77 (1931); Minton v. Arkansas Dep’t of Human Servs., 72 Ark. App. 290, 34 S.W.3d 776 (2000); Ried v. Frazee; 61 Ark. App. 216; 966 S.W.2d 272 (1998); Roberts v. Swim, 268 Ark. 917, 597 S.W.2d 840 (Ark. App. 1980). The supreme court stated in In The Matter of the Adoption of Glover, 288 Ark. 59, 702 S.W.2d 12 (1986): [T]he power of the court in adoption proceedings to deprive a parent of her child, being in derogation of her natural right to it, and being a special power conferred by the statute, such statute should be stricdy construed; that ‘the law is solicitous toward maintaining the integrity of the natural relation of parent and child; and in adversary proceedings in adoption, where the absolute severance of that relation is sought, without the consent and against the protest of the parent, the inclination of the courts, as the law contemplates it should be, is in favor of maintaining the natural relation.. . . Every intendment should have been [in] favor of the claim of the mother under the evidence, and if the statute was open to construction and interpretation it should be construed in support of the right of the natural parent. In this case, two legitimate interpretations are possible regarding whether the notice and opportunity to cure provisions contained within sub-paragraphs 9-9-220(c)(l)(B) and section 9-9-220(c)(1)(C)(1) apply. One interpretation preserves the rights of a natural parent; the other interpretation summarily cuts them off. I cannot agree that the majority’s choice comports with clear and unambiguous precedent from our supreme court. I am mindful of the fact that the legislature in 2003 did insert a provision into the statute which states: “(D) The provisions of subdivisions (c)(1) (A)-(C) of this section apply only to child support orders entered after August 13, 2001.” However, it is of no moment. It is black letter law that generally courts may not, by construction, insert words or phrases in a statute. 73 AM. JUR. 2d Statutes § 123 (2001). In Snowden v. Thompson, 106 Ark. 517, 153 S.W. 823 (1913), the supreme court stated, “If the language be plain, unambiguous and uncontrolled by other parts of the act, or other acts or laws upon the same subject, the courts can not give it a different meaning.” Here, the majority has looked beyond the plain wording of the statute to find ambiguity and in so doing has impermissibly invaded the legislature’s province to change the plain and unambiguous meaning of section 9-9-220. I also believe that the majority erred in not finding that the version of section 9-9-220 as amended by the legislature in 2001 was immediately applicable because it is procedural in nature. In Fowler v. McHenry, 22 Ark. App. 196, 737 S.W.2d 663 (1987), we quoted with approval the following language from Dargel v. Henderson, 200 F.2d 564 (Emer. Ct. App. 1952): “We think that this conclusion is in accord with the settled rule that changes in procedural or remedial law are generally to be regarded as immediately applicable to existing causes of action and not merely to those which may accrue in the future unless a contrary intent is expressed in the statute.” The test for whether a statute is procedural in nature is if it does not disturb vested rights, or create new obligations, but only supplies a new or more appropriate remedy to enforce an existing right or obligation. Harrison v. Matthews, 235 Ark. 915, 362 S.W.2d 704 (1962). The notice and opportunity to cure provisions contained within subparagraphs 9-9-220(c)(l)(B) and section 9-9-220(c)(l)(C)(1) clearly do not disturb a vested right or create a new obligation. Statutory provisions concerning the relinquishment" and termination of the parent and child relationship based on the failure of a parent to maintain contact with or support the child have been on the books for decades. See Ark. Stat. Ann. § 56-220 (Supp. 1985). The notice and opportunity to cure provisions merely provide a “more appropriate” way to enforce the termination provisions, .not the right to terminate itself, and accordingly, must be found to be procedural in nature. See Arkansas State Police v. Welch, 28 Ark. App. 234, 772 S.W.2d 620 (1989). I respectfully dissent.